Dismissed and Memorandum Opinion filed May 10, 2007







Dismissed
and Memorandum Opinion filed May 10, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-05-01123-CV
____________
 
RANGER INSURANCE COMPANY and SWIFT ENERGY COMPANY, Appellants
 
V.
 
AMERICAN INTERNATIONAL SPECIALTY LINES INSURANCE
COMPANY and FLOURNOY DRILLING COMPANY, Appellees
 

 
On Appeal from the
234th District Court
Harris County,
Texas
Trial Court Cause
No. 99-06541
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed December 20, 2005.  On April 30, 2007, the
parties filed a motion to dismiss the appeal because the case has been settled.
See Tex. R. App. P. 42.1. 
The motion is granted.
Accordingly,
the appeal is ordered dismissed with prejudice.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed May 10,
2007.
Panel consists of Chief Justice Hedges and Justices Hudson and Guzman.